— Judgment, Supreme Court, New York County (Martin Stecher, J.), entered December 18, .1987, which, pursuant to a jury verdict, awarded plaintiff-respondent damages in the sum of $240,000 plus interest and costs, for the negligent loss of 80 original color transparencies, is unanimously reversed, on the law, the facts and in the exercise of discretion, and the matter remanded for a new trial on the issue of damages, without costs and disbursements, unless plaintiff-respondent stipulates, within 20 days of the date of the order to be entered herein, to reduce the verdict against defendant-appellant to the principal sum of $120,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as reduced, is affirmed, without costs and disbursements.
While it is well established that it is the function of the jury to assess damages, appropriate court intervention is in order when the amount awarded is clearly excessive. (Kupitz v Elliot, 42 AD2d 898.) After careful review of the within record, including the testimony of the two experts, we conclude that the amount of damages awarded to plaintiff-respondent for the loss of its photographic slides is excessive to the extent indicated. Concur — Kupferman, J. P., Sullivan, Carro, Asch and Kassal, JJ.